Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158941                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158941
                                                                    COA: 344472
                                                                    Wayne CC: 13-009150-FC
  THOMAS LEE WINGARD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 13, 2018
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. The defendant was entitled to an appeal of right
  because he sought to appeal an order entered by the trial court following a remand from
  an appellate court in a prior appeal of right. MCR 7.202(6)(b)(iv); MCR 7.203(A)(1).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2019
           t1010
                                                                               Clerk